978 F.2d 1255
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony HORTON, Plaintiff-Appellant,v.Edward W. MURRAY;  Edward C. Morris;  William P. Roger;  C.H. Allen;  David A. Williams;  Ronald L. Cassel;  Randall B.Kahelski; Joe Edmond;  Dianne Jefferson;  Layton T. Lester;Charles Thompson;  Central Classification Board,Defendants-Appellees.
No. 92-6656.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  October 26, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Anthony Horton, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, for Appellees.
E.D.Va.
DISMISSED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Anthony Horton appeals the district court's order requiring him to submit an address where the administrator of the estate of Defendant Kahelski can be served.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.*  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Horton's motion for an extension of time to file an informal brief